Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 12, 2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 – 9 and 11 – 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1 – 3, 9, 11 – 16, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chaware et al (US 2018/0011140 A1) (herein after Chaware) and further in view of Fernandez et al (US 2016/0208763 A1) (herein after Fernandez).

	Regarding Claim 1, Chaware teaches, a proximity sensor system for an aircraft system (Fig. 1, ¶ 0003 movement of a ferromagnetic article, or target, such as proximity; Examiner interpretation: one skilled in the art would use proximity sensors to detect proximity, speed, and direction for example, in an aircraft system), comprising: a proximity sensor article (Fig 1, para [0053] a magnetic field sensor 104), wherein the proximity sensor article includes a sensor sensing surface and wherein the proximity sensor article is configured to operate based, at least in part, on the hall-effect principal to sense the magnetic field of a target article located proximate the sensor sensing surface  (Fig 1, para [0054]; Fig. 1, Para. [0048]; Examiner interpretation: The hall effect element operates based on the hall effect principal) and generate an analog sensor signal (Fig 2, ¶ 0067 output of amplifier 214 (i.e. amplified signal 220) may be an analog signal; Examiner interpretation: FIG. 2, a block diagram illustrates a circuit 200 that may be included in or as part of magnetic field sensor 104); — and a processor, (Fig 10, para [0115] calibration circuit 510) processing the sensor signal (Fig 11, para [0128] magnetic field signal 548, the digital reference magnetic field signal 550) — to generate a processor (Fig 10, para [0115] calibration circuit 510) output signal, wherein the processor output signal is at least one of a digital high signal and a digital low signal and is introduced into the aircraft system as a proximity signal. (Fig 10, para [0119]; Examiner interpretation: calibrated magnetic field signal 520 is a digital high or low output signal.)
	Chaware fails to teach, — a temperature compensation article, wherein the temperature compensation article is configured to generate a TCA signal responsive to predetermined threshold data; and a processor, wherein the processor is configured to use analog techniques to achieve proper operation of the proximity sensor over a predetermined operating temperature range by processing the sensor signal and the TCA signal —.
	In analogous art, Fernandez teaches, — a temperature compensation article (Fig. 1, controller 114), wherein the temperature compensation article is configured to generate a TCA signal (Fig. 1, controller output signal 114a) responsive to predetermined threshold data; (Fig. 1, ¶ 0040: threshold signal 160a) and a processor (Fig. 1, motion detection module 117), wherein the processor is configured to use analog techniques (Fig. 1, ¶0037: filter 110, which can be a programmable analog filter, for example,) to achieve proper operation of the proximity sensor over a predetermined operating temperature range (Fig. 1, ¶ 0037 temperature adjusted signal 108a; Examiner interpretation: temperature adjusted signal 108a is adjusted for an operating range) by processing the sensor signal and the TCA signal (Fig. 1, ¶ 0038: controller 114 is coupled to receive the digital signal 112a and the temperature signal 120b)—.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware by combining the processor taught by Chaware with the processor and the temperature compensation article taught by Fernandez to achieve the predictable result of detecting the proximity of an object while minimizing inaccuracies in the detection signal [Fernandez: ¶ 0041.] 

	Regarding Claim 2, Chaware in view of Fernandez teaches the limitations of claim 1, which this claim depends on.
	Chaware further teaches, wherein the sensor signal is generated (Fig 1, para [0054]) responsive to the location of the target article relative to the sensor sensing surface. (Fig 1, para [0054]; Examiner interpretation: magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away.)

	Regarding Claim 3, Chaware in view of Fernandez teaches the limitations of claim 1, which this claim depends on.
	Chaware further teaches, wherein the sensor signal is generated in response to a plurality of target article locations (Fig 1, para [0054]) across an operating temperature range. (Fig 2, para [0059]; Fig 4, para [0082]; Fig 4, para [0076]; Examiner interpretation: gain and offset adjustment performed by trim circuit 230 may be based on the temperature measured by the temperature sensor circuit.)

	Regarding Claim 9, Chaware in view of Fernandez teaches the limitations of claim 1, which this claim depends on.
	Chaware further teaches, wherein the processor is a comparator (Fig 11, para [0128] the calibration circuit 510) configured to compare the sensor signal (Fig 11, para [0128] receives the digital measured magnetic field signal 548) with the TCA signal (Fig 11, para [0128] and the trimmed temperature signals 614, 616) and generate a digital processor output signal. (Fig 11, para [0128] and generates the calibrated signal 520.)

	Regarding Claim 11, Chaware teaches, a method for implementing a proximity sensor system (Fig 1, para [0053] Examiner interpretation: magnetic field sensor 104 is the proximity sensor system), wherein the proximity sensor system includes a proximity sensor article that is configured to operate based, at least in part, on the hall-effect principal  (Fig 1, para [0053]; Examiner interpretation: The hall effect element operates based on the hall effect principal), —, and a processor (Fig 10, para [0115] calibration circuit 510), the method comprising: generating first sensor output data for a target article located at a first distance away from the sensor article  (Fig 1, para [0054] features 105 move closer to — magnetic field sensor 104; Fig 1, para [0055]; Examiner interpretation: features 105 is the target article; output signal 104a is the first sensor output data); generating second sensor output data for the target article located at a second distance away from the sensor article  (Fig 1, para [0054] features 105 move — away from magnetic field sensor 104; Fig 1, para [0055] ; Examiner interpretation: output signal 104a is the second sensor output data); processing the first sensor output data and the second sensor output data to generate threshold data (Fig 10, para [0040]; Fig 10, para [0118] ; Examiner interpretation: magnetic field signal 548) —; calculating the digital data responsive to the threshold data  (Fig 11, para [0041] FIG. 11 is a block diagram of the controller of FIG. 10; Fig 11, para [0128] the trimmed temperature signals 614, 616); —; and processing the threshold data and the sensor operating data to generate a processor output signal (Fig 10, para [0115] calibration circuit 510), wherein the processor output signal is at least one of a digital high signal or a digital low signal. (Fig 10, para [0119]; Examiner interpretation: calibrated magnetic field signal 520 is a digital high or low output signal.)
	Chaware fails to teach,— a temperature compensation article — configuring the proximity sensor system to generate an output signal responsive to the threshold data and the temperature compensation article.
	In analogous art, Fernandez teaches, — a temperature compensation article (Fig. 1, controller 114) — configuring the proximity sensor system (Fig. 1, magnetic field sensor 100) to generate an output signal (Fig. 1, motion detection output signal 117a) responsive to the threshold data (Fig. 1, ¶ 0040: threshold signal 160a) and the temperature compensation article (Fig. 1, ¶ 0038: controller 114 is coupled to receive the digital signal 112a and the temperature signal 120b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware by combining the proximity sensor system taught by Chaware with the proximity sensor system and the temperature compensation article taught by Fernandez to achieve the predictable result of detecting the proximity of an object while minimizing inaccuracies in the detection signal [Fernandez: ¶ 0041.]

	Regarding Claim 12, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware further teaches, the method of claim 11, further including introducing the processor output signal into an aircraft system. (Fig. 1, ¶ 0003 movement of a ferromagnetic article, or target, such as proximity; Examiner interpretation: one skilled in the art would use proximity sensors to detect proximity, speed, and direction for example, in an aircraft system)

	Regarding Claim 13, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware further teaches, wherein processing includes comparing the sensor operating data with the threshold data to generate at least one of a digital high signal and a digital low signal. (Fig 10, para [0119]; Examiner interpretation: calibrated magnetic field signal 520 is a digital high or low output signal.)
 
	Regarding Claim 14, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware further teaches, wherein the second distance away from the proximity sensor article is larger than the first distance away from the proximity sensor article (Fig 1, para [0054] magnetic field sensor 104 may detect changes in magnetic field 106 as target 102 rotates and features 105 move closer to and away from magnetic field sensor 104).

	Regarding Claim 15, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware further teaches, wherein the target article includes a target magnetic portion (Fig 1, para [0053] target 102 is a magnetic target) and wherein the proximity sensor article senses the magnetic field of the target magnetic portion. (Fig 1, para [0054].)

	Regarding Claim 16, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware further teaches, wherein generating the first sensor output data and the second sensor output data include operating the proximity sensor article across the operational temperature range. (Fig 2, para [0059]; Fig 4, para [0082]; Fig 4, para [0076] Examiner interpretation: gain and offset adjustment performed by trim circuit 230 may be based on the temperature measured by the temperature sensor circuit.)

	Regarding Claim 18, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware further teaches, the method of claim 11, wherein configuring includes selecting electrical components of the TCA and connecting the electrical components together to generate a TCA output signal responsive to the threshold data, (Fig 10, para [0123] A temperature sensor 596 senses the ambient temperature to which the sensor is subjected, converts the sensed temperature into a digital signal, and provides the digital sensed temperature signal 598)  wherein the threshold data is determined by averaging the first sensor output data and the second sensor output data. (Fig 2, para [0063] the reference magnetic field signal may be a differential magnetic field that averages out when the Hall plates are in a non-differential configuration.)

	Regarding Claim 19, Chaware teaches, a  method for generating a proximity system output signal for a proximity sensor system  (Fig 1, para [0053] Examiner interpretation: magnetic field sensor 104 is the proximity sensor system), wherein the proximity sensor system includes a digital sensor article (Fig 1, para [0053] a magnetic field sensor 104) which is configured to operated, based at least in part, on the hall-effect principal  (Fig 1, para [0053]; Fig. 1, Para. [0048]; Examiner interpretation: The hall effect element operates based on the hall effect principal), — and a processor (Fig 10, para [0115] calibration circuit 510), the method comprising: operating the digital sensor article to generate first sensor output data, (Fig 1, para [0054] features 105; Fig 1, para [0055]; Examiner interpretation: features 105 is the target article; output signal 104a is the first sensor output data) wherein the first sensor output data is responsive to the digital sensor article sensing the magnetic field of a magnetic target article (Fig. 1, target 102) — and located at a first distance away from the digital sensor article (Fig 1, para [0054] features 105 move closer to — magnetic field sensor 104; Fig 1, para [0055]; Examiner interpretation: features 105 is the target article; output signal 104a is the first sensor output data); operating the digital sensor article to generate second sensor output data, wherein the second sensor output data is responsive to the digital sensor article sensing the magnetic field of a magnetic target article (Fig 1, para [0054] features 105 move — away from magnetic field sensor 104; Examiner interpretation: output signal 104a is the second sensor output data)  — and located at a second distance away from the digital sensor article (Fig 1, para [0054] features 105 move; away from magnetic field sensor 104; Fig 1, para [0055]); processing the first sensor output data and the second sensor output data to generate threshold data (Fig 10, para [0040] FIG. 10 is a block diagram of the magnetic field sensor including a calibration circuit; Fig 10, para [0118] provide a filtered digital measured magnetic field signal 548 (referred to herein alternatively as the digital measured magnetic field signal)); —; generating sensor operating data, (Fig 2, para [0059]; Fig 4, para [0082]; Fig 4, para [0076] temperature of circuit 200; Fig 11, para [0128] and generates the calibrated signal 520, as shown) —, wherein the processor output signal at least one of a digital high signal and a digital low signal. (Fig 10, para [0119]; Examiner interpretation: calibrated magnetic field signal 520 is a digital high or low output signal.)
	Chaware fails to teach, — a temperature compensation article — configuring the temperature compensation article to generate a TCA output signal responsive to the threshold data; — and comparing the TCA output signal and the sensor operating data to generate a processor output signal.
	In analogous art, Fernandez teaches, — a temperature compensation article (Fig. 1, controller 114) — configuring the temperature compensation article to generate a TCA output signal (Fig. 1, controller output signal 114a) responsive to the threshold data (Fig. 1, ¶ 0040: threshold signal 160a); — and comparing the TCA output signal and the sensor operating data (Fig. 1, ¶ 0038: digital signal 112a) to generate a processor output signal. (Fig. 1, motion detection output signal 117a.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware by combining the processor taught by Chaware with the processor and the temperature compensation article taught by Fernandez to achieve the predictable result of detecting the proximity of an object while minimizing inaccuracies in the detection signal [Fernandez: ¶ 0041.]

6.	Claim(s) 4 – 6, 17, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chaware et al (US 2018/0011140 A1) (herein after Chaware) in view of Fernandez et al (US 2016/0208763 A1) (herein after Fernandez) as applied to claims 1 – 3, 9, 11 – 16, 18, 19 above, and further in view of Haas et al (US 2012/0086442 A1) (herein after Haas).

	Regarding Claim 4, Chaware in view of Fernandez teaches the limitations of claim 3, which this claim depends on.
	Chaware in view of Fernandez fail to teach, the proximity sensor system of claim 3, wherein the operating temperature range is between about -55°C and about +125°C.
	In analogous art, Haas teaches, the proximity sensor system of claim 3, wherein the operating temperature range is between about -55°C and about +125°C. (Fig. 1, ¶ 0073: Within any temperature segment, e.g., the temperature segment 11.25 to 62.5.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware in view of Fernandez by including a temperature range between about -55°C and about +125°C  taught by Haas to achieve the predictable result of correcting the operating temperature range of a magnetic sensor using fast analog techniques. [Haas: ¶ 0010.]

	Regarding Claim 5, Chaware in view of Fernandez teaches the limitations of claim 1, which this claim depends on.
	Chaware further teaches, wherein the TCA signal is determined by generating a first sensor signal with the target article located at a first location (Fig 1, para [0054] features 105 move closer to; magnetic field sensor 104) —,  generating a second sensor signal with the target article located at a second location (Fig 1, para [0054] features 105 move; away from magnetic field sensor 104,) —,  and averaging the first and second sensor signals (Fig 2, para [0063] The reference magnetic field signal may be a differential magnetic field that averages out when the Hall plates are in a non-differential configuration.)
	Chaware in view of Fernandez fail to teach, — across a predefined temperature range — across the predefined temperature range.
	In analogous art, Haas teaches, — across a predefined temperature range (Fig. 1, claim 7 a predetermined plurality of temperature segments the field measured temperature lies; Examiner interpretation: the temperature segments is the temperature range), — across the predefined temperature range (Fig. 1, claim 7 a predetermined plurality of temperature segments the field measured temperature lies; Examiner interpretation: the temperature segments is the temperature range)— across the predefined temperature range (Fig. 1, claim 7 a predetermined plurality of temperature segments the field measured temperature lies; Examiner interpretation: the temperature segments is the temperature range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware in view of Fernandez by the predefined temperature range taught by Hass to achieve the predictable result of correcting the operating temperature range of a magnetic sensor using fast analog techniques. [Haas: ¶ 0010.]

	Regarding Claim 6, Chaware in view of Fernandez in view of Haas teaches the limitations of claim 5, which this claim depends on.
	Haas further teaches, the proximity sensor system of claim 5, wherein the predefined temperature range is between about -55°C and about +125°C. (Fig. 1, ¶ 0073: Within any temperature segment, e.g., the temperature segment 11.25 to 62.5.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware in view of Fernandez in view of Haas by including a temperature range between about -55°C and about +125°C  taught by Haas to achieve the predictable result of correcting the operating temperature range of a magnetic sensor using fast analog techniques. [Haas: ¶ 0010.]

	Regarding Claim 17, Chaware in view of Fernandez teaches the limitations of claim 11, which this claim depends on.
	Chaware in view of Fernandez fail to teach, the method of claim 11 proximity sensor system of claim 3, wherein the operational temperature range is between about -55°C and about +125°C.
	In analogous art, Haas teaches, the method of claim 11 proximity sensor system of claim 3, wherein the operational temperature range is between about -55°C and about +125°C. (Fig. 1, ¶ 0073: Within any temperature segment, e.g., the temperature segment 11.25 to 62.5.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware in view of Fernandez by including a temperature range between about -55°C and about +125°C  taught by Haas to achieve the predictable result of correcting the operating temperature range of a magnetic sensor using fast analog techniques. [Haas: ¶ 0010.]

	Regarding Claim 20, Chaware in view of Fernandez teaches the limitations of claim 19, which this claim depends on.
	Chaware in view of Fernandez fail to teach, the method of claim 19, wherein the predefined temperature range is between about -55°C and about +125°C.
	In analogous art, Haas teaches, the method of claim 19, wherein the predefined temperature range is between about -55°C and about +125°C. (Fig. 1, ¶ 0073: Within any temperature segment, e.g., the temperature segment 11.25 to 62.5.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chaware in view of Fernandez by including a temperature range between about -55°C and about +125°C  taught by Haas to achieve the predictable result of correcting the operating temperature range of a magnetic sensor using fast analog techniques. [Haas: ¶ 0010.]

	Regarding Claim 21, Chaware in view of Fernandez in view of Haas teaches the limitations of claim 19, which this claim depends on.
	Chaware further teaches, the method of claim 19, wherein the method further including introducing the processor output signal into an aircraft system. (Fig. 1, ¶ 0003 movement of a ferromagnetic article, or target, such as proximity; Examiner interpretation: one skilled in the art would use proximity sensors to detect proximity, speed, and direction for example, in an aircraft system.)

7.	Claim(s) 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chaware et al (US 2018/0011140 A1) (herein after Chaware) in view of Fernandez et al (US 2016/0208763 A1) (herein after Fernandez) as applied to claims 1 – 3, 9, 11 – 16, 18, 19 above, and further in view of McCulloch et al (US2015/0323391A1) (herein after McCulloch et al)

	Regarding Claim 7, Chaware in view of Fernandez teaches the limitations of claim 1, which this claim depends on.
	Chaware in view of Fernandez fail to teach, wherein the temperature compensation article includes a first biasing resistor, a second biasing resistor, a third biasing resistor, a Resistive Temperature Detector (RTD) and a thermistor article, wherein the first biasing resistor, third biasing resistor, Resistive Temperature Detector (RTD) and thermistor article are connected in series configuration and the second biasing resistor is connected in parallel with the thermistor article.
	In analogous art, McCulloch teaches, wherein the temperature compensation article includes a first biasing resistor, (Fig 4a, para [0136] FIG. 4a shows a circuit diagram of a sensor 104 comprised of an array of TEDs 300 connected in series; a resistor 404) a second biasing resistor, (Fig 4a, para [0136] a resistor 404) a third biasing resistor, (Fig 4a, para [0136] a resistor 404) a Resistive Temperature Detector (RTD) (Fig 7, para [0146] FIG. 7 shows an alternative arrangement for a sensor 104; a temperature-dependent resistive element 400) and a thermistor article, (Fig 4a, para [0136] The thermistor 400 can be a PTC or NTC thermistor) wherein the first biasing resistor, third biasing resistor, Resistive Temperature Detector (RTD) and thermistor article are connected in series configuration (Fig 4a, para [0136] a thermistor 400; in series thereto a resistor 404.) and the second biasing resistor is connected in parallel with the thermistor article. (Fig 4a, para [0136] a thermistor 400 in parallel to a resistive element 402)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware in view of Fernandez to include a temperature compensation article with a first biasing resistor, a second biasing resistor, a third biasing resistor, a Resistive Temperature Detector (RTD) and a thermistor article, wherein the first biasing resistor, third biasing resistor, Resistive Temperature Detector (RTD) and thermistor article are connected in series configuration and the second biasing resistor is connected in parallel with the thermistor article taught by McCulloch for the benefit of determining a temperature threshold  [McCulloch: [0001] The sensing arrangement is used to determine volumes of heating fluid/coolant at or above/below a predetermined useful temperature.]

	Regarding Claim 8, Chaware in view of Fernandez in view of McCulloch teaches the limitations of claim 7, which this claim depends on.
	McCulloch further teaches, wherein one or more of the first biasing resistor, second biasing resistor and third biasing resistor are at least one of a fixed resistor or a variable resistor. (Fig 5, para [138] A TED circuit designed to approximate the ideal resistance curve 500 has a PTC thermistor in parallel with a fixed value resistor.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Chaware in view of Fernandez in view McCulloch to include one or more biasing resistors that are at least a fixed or variable taught by McCulloch et al for the benefit of determining a temperature threshold  [McCulloch et al:[0001] The sensing arrangement is used to determine volumes of heating fluid/coolant at or above/below a predetermined useful temperature.]

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US 2015/0022187 A1 – Arrangements for Magnetic Field Sensors That Act as Tooth Detectors) teaches, a proximity sensor system (Fig. 1.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA J KOVAL can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2858



/LEE E RODAK/Primary Examiner, Art Unit 2858